Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Blanche Schiller on 8/2/2021.
The application has been amended as follows: 
Amend claim 1, line 22, replace [points value comprises uses an equation] with --points value comprises using an equation--.
Amend claim 11, line 23, replace [points value comprises uses an equation] with --points value comprises using an equation--.
Amend claim 16, line 20, replace [points value comprises uses an equation] with --points value comprises using an equation--.
Allowable Subject Matter

Claims 1,3-21 allowed. The newly numbered claims are 1 through 20.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest: determining a trace risk indicator using the metadata and based on statistical analysis of one or more risk factors associated with the portion of code of the wherein determining the risk points value comprises using an equation, the equation comprising: (points assigned to recently changed code plus points assigned to exceptions related to the portion of code plus points assigned to a number of defects in the portion of code) multiplied by a performance cost of tracing; outlined in claims 1,11,and 16. In particular, the performance cost of tracing combined with the risk analysis, in combination with the rest of claim 1, was not found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113